        Case 3:21-cv-01347-RAM Document 6 Filed 07/30/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO



 KENDALL HOPE TUCKER

          Plaintiff

              v.                            CIVIL NO. 21-1347(RAM)

 AD PRACTITIONERS, LLC, GREG
 POWEL AND IAN ROBERTSON

          Defendants



                           MEMORANDUM AND ORDER

       “Federal courts, as courts of limited jurisdiction, may not

presume the existence of subject matter jurisdiction, but, rather,

must appraise their own authority to hear and determine particular

cases.”    Watchtower    Bible     &   Tract    Soc.   of   New   York,   Inc.   v.

Colombani, 712 F.3d 6, 10 (1st Cir. 2013) (quotation omitted).

Further, in cases of diversity jurisdiction such as the one at

bar,   “diversity      jurisdiction      requires      complete     diversity    of

citizenship between all plaintiffs and all defendants.” MB Auto

Care Mgmt., Inc. v. Plaza Carolina Mall, L.P., 695 F. Supp. 2d 1,

2 (D.P.R. 2010). “Ordinarily, Plaintiff must show that complete

diversity    exists[.]”      Id.       Having    reviewed     the     Complaint’s

jurisdictional averments, the Court finds them to be defective.

(Docket No. 2).
       Case 3:21-cv-01347-RAM Document 6 Filed 07/30/21 Page 2 of 4
Civil No. 21-1347 (RAM)                                               Page 2


     Here, the Complaint does not aver with sufficient specificity

the citizenship of defendant AD Practitioners, LLC’s’ members.

(Docket No. 2 at ¶ 4) Instead, it avers the state under whose laws

it was created and where it has its “principal place of business”

as if dealing with a corporation. Id. However, limited liability

companies   or   “LLCs”   are   unincorporated    entities,    and    their

citizenship is determined by the citizenship of their members.

See Bearbones, Inc. v. Peerless Indemnity Insurance Company, 936

F.3d 12, 15 n.3 (citing Sterngold Dental, LLC v. HDI Glob. Ins.

Co., 929 F.3d 1, 6 n.2 and Pramco LLC, ex rel. v. CFSC Consortium,

LLC v. San Juan Bay Marina, Inc., 435 F.3d 51, 54 (1st Cir. 2006).

     Moreover, the Complaint does not aver the domiciles of co-

defendants Greg Powel and Ian Robertson. (Docket No. 2 at ¶¶ 4-

6). It merely states they are residents of Dorado, Puerto Rico.

Id. But domicile and residence “are not interchangeable” for

purposes of diversity of citizenship subject matter jurisdiction.

Bearbones, Inc., 936 F.3d 12, 15 n.3; Aponte-Dávila v. Municipality

of Caguas, 828 F.3d 40, 49 (1st Cir. 2016) (emphasis added).

      Pursuant to 28 U.S.C. § 1653, Plaintiff Kendall Hope Tucker

is granted until August 16, 2021 to amend her complaint for the

purpose of specifically averring the identity and citizenship for

jurisdictional purposes of each of the members of AD Practitioner,

LLC as of the date of commencement of this action. This is

essential to determine whether the Court possesses diversity of
        Case 3:21-cv-01347-RAM Document 6 Filed 07/30/21 Page 3 of 4
Civil No. 21-1347 (RAM)                                                Page 3


citizenship subject matter jurisdiction over this case. See e.g.,

Jimenez-Franceschini v. Bentley, 867 F. Supp. 2d 276, 282 (D.P.R.

2012) (dismissing case because one of the plaintiffs was still

domiciled in Puerto Rico when the complaint was filed and thus,

she was not diverse from all defendants); see also Flores v.

Wyndham Grand Resort, 873 F.Supp.2d 444 (D.P.R. 2012) (dismissing

complaint due to lack of complete diversity between Plaintiffs and

a non-diverse indispensable party).

       Plaintiff shall “drill down” in the amended jurisdictional

averments. This means that if any of AD Practitioner, LLC’s members

are not natural persons, Plaintiff must allege enough factual

matter for the Court to determine the partner’s citizenship for

purposes of diversity of citizenship subject matter jurisdiction.

       The amended complaint shall also specify co-defendants Greg

Powel and Ian Robertson’s domiciles as of the date of commencement

of this action. These averments are likewise essential for the

Court to determine whether diversity of citizenship subject matter

jurisdiction exists.

       Failure to comply with this order may result in dismissal of

this    action   without   prejudice    for   lack   of   subject      matter

jurisdiction.
       Case 3:21-cv-01347-RAM Document 6 Filed 07/30/21 Page 4 of 4
Civil No. 21-1347 (RAM)                                               Page 4


     IT IS SO ORDERED.

     In San Juan, Puerto Rico this 30th day of July 2021.


                                         S/ RAÚL M. ARIAS-MARXUACH
                                       United States District Judge
